FULMER, Judge.
Joseph Jones appeals a three-year minimum mandatory sentence for trafficking in cocaine under section 893.135(l)(b), Florida Statutes (2000), for an offense committed on February 19, 2001. The minimum mandatory sentencing provision was added by chapter 99-188, Laws of Florida, which this court declared unconstitutional as a violation of the single subject requirement. See Taylor v. State, 818 So.2d 544 (Fla. 2d DCA), review dismissed, 821 So.2d 302 (Fla.2002) (table decision). This court has also held that the subsequent reenactments of these provisions cannot be retroactively applied without violating the Ex Post Facto Clauses in the United States and Florida Constitutions. Green v. State, 839 So.2d 748 (Fla. 2d DCA 2003), review granted by State v. Franklin, Nos. SC03-413 & SC03-532 (Fla. Sept. 19, 2003). Because the offense date falls within the Taylor window, see Green, 839 So.2d at 750 n. 1, we reverse the minimum mandatory sentence. We also certify that Taylor and Green conflict with State v. Franklin, 836 So.2d 1112 (Fla. 3d DCA 2003), review granted, Nos. SC03-413 & SC03-532, 854 So.2d 659 (Fla. Sept. 19, 2003).
Sentence reversed; remanded for resen-tencing; conflicts certified.
WHATLEY and COVINGTON, JJ„ Concur.